                Case 4:21-cv-00787-JST Document 65 Filed 04/12/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 CHRISTOPHER F. JEU (CABN 247865)
   Assistant United States Attorney
 4 150 Almaden Boulevard, Suite 900
   San Jose, California 95113
 5 Telephone: (408) 535-5082
   FAX: (408) 535-5066
 6 Christopher.Jeu@usdoj.gov

 7 Attorneys for Defendant
   Federal Bureau of Prisons
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                            OAKLAND DIVISION
11

12   KEITH H. (“MALIK”) WASHINGTON, an  )              Case No. 4:21-cv-00787-JST
     individual; and SAN FRANCISCO BAY  )
13   VIEW NATIONAL BLACK NEWSPAPER,     )              STIPULATION TO EXTEND TIME FOR
     a California corporation,          )              DEFENDANT FEDERAL BUREAU OF
14                                      )              PRISONS TO RESPOND TO
             Plaintiffs,                )              FIRST AMENDED COMPLAINT
15                                      )
         v.                             )
16                                      )
     FEDERAL BUREAU OF PRISONS,         )
17   THE GEO GROUP, INC., dba           )
18   GEO CALIFORNIA, INC., MONICA HOOK, )
     MARIA RICHARD, WILL GOMEZ,         )
                                        )
19   MURTALA LANVAL, AND DOES 1 through )
     10, inclusive,                     )
20                                      )
             Defendants.                )
21                                      )
22

23         Pursuant to Civil L.R. 6-1, by and between the parties, Plaintiffs Keith “Malik” Washington,
24 San Francisco Bay View National Black Newspaper, Defendant Federal Bureau of Prisons, and the

25 Geo Group Defendants, IT IS HEREBY STIPULATED THAT:

26         1.      On February 5, 2021, Plaintiffs filed their First Amended Complaint. Dkt. No. 26.
27         2.      On February 9, 2021, Plaintiffs served the U.S. Attorneys’ Office with the original
28 Complaint. See Dkt. No. 43 at 2.

     STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AM. COMPL.
     CASE NO. 4:21-CV-0787-JST                1
                Case 4:21-cv-00787-JST Document 65 Filed 04/12/21 Page 2 of 2




 1         3.      On February 22, 2021, Plaintiffs served the U.S. Attorney’s Office with the First

 2 Amended Complaint. See Dkt. No. 61 at 9.

 3         4.      Pursuant to the Federal Bureau of Prisons’ request for extension of time, the Parties agree

 4 that the time within which the Bureau of Prisons must answer or otherwise respond to the First

 5 Amended Complaint shall be extended to and including May 12, 2021.

 6         5.      This stipulated extension will not alter any deadline fixed by Court order.

 7         IT IS SO STIPULATED.

 8
     DATED: April 12, 2021                               STEPHANIE M. HINDS
 9                                                       Acting United States Attorney
10                                                       /s/ Christopher F. Jeu____________
11                                                       Christopher F. Jeu
                                                         Assistant United States Attorney
12                                                       Attorneys for Defendant
                                                         Federal Bureau of Prisons
13

14                                                       /s/ Richard Tan________________
                                                         Richard Tan
15                                                       LAW OFFICES OF RICHARD TAN
16                                                       Attorney for Plaintiffs
17                                                       Keith “Malik” Washington and
                                                         San Francisco Bay View National Black Newspaper
18

19
                                                         /s/ Cheryl Wilke________________
20                                                       Cheryl Wilke
                                                         LEWIS BRISBOIS
21

22                                                       Attorney for Defendants
                                                         The Geo Group and Monica Hook
23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AM. COMPL.
     CASE NO. 4:21-CV-0787-JST                2
